Department of Health And Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1580
The Inspector General.

In the Case of: )
)
Cheryl K. Edlin, ) Date: March 21, 2007
)
Petitioner, )
)
-V.- ) Docket No. C-06-634
)
)
)

DECISION

This case is before me pursuant to a request for hearing dated August 14, 2006, by Cheryl
K. Edlin, Petitioner.

I. BACKGROUND

By letter dated June 30, 2006, the Inspector General (I.G.) notified Petitioner that she was
being excluded from participation in the Medicare, Medicaid, and all federal health care
programs as defined in section 1128B(f) of the Social Security Act (Act) for a period of
five years. The I.G. informed Petitioner that her exclusion was imposed under section
1128(a)(1) of the Act, due to her conviction in the Superior Court of Washington, County
of Spokane, of a criminal offense (as defined in section 1128(i) of the Act) related to the
delivery of an item or service under the Medicare or a State health care program,
including the performance of management or administrative services relating to the
delivery of items or services, under any such program.

On October 2, 2006, I convened a telephone prehearing conference during which
Petitioner stated that her goal was to obtain a certification as a nurse aide (CNA) and that
she wished to pursue an appeal of her CNA license denial with the State of Washington.
2

She added that, as a consequence, she would be filing a withdrawal of her request for
hearing in this matter. However, Petitioner sent a letter dated October 5, 2006, stating
that she would not withdraw her request for hearing.

Inasmuch as there are no material issues of fact in controversy in this case, and the matter
may be resolved through summary disposition without an in-person hearing, on October
11, 2006, I issued an Order establishing briefing deadlines. Pursuant to that Order, on
November 9, 2006, the I.G. filed a brief, accompanied by six proposed exhibits. On
January 23, 2007, Petitioner submitted four exhibits labeled 24 through 27, but provided
no brief in response. In the absence of objection, I admit into evidence I.G. exhibits (I.G.
Exs.) 1-6, and Petitioner exhibits (P. Exs.) 24-27.

It is my decision to sustain the determination of the I.G. to exclude Petitioner from
participation in the Medicare, Medicaid, and all federal health care programs, for a period
of five years. I base my decision on the documentary evidence, applicable law,
regulations, and the arguments of the parties. It is my finding that Petitioner was
convicted of a criminal offense related to the delivery of an item or service under a State
health care program.

I. ISSUE

The only issue in this case is whether the I.G. has a basis upon which to exclude
Petitioner from participation in Medicare, Medicaid, and all federal health care programs
pursuant to section 1128(a)(1) of the Act.

Ill. APPLICABLE LAW AND REGULATIONS

Section 1128(a)(1) of the Act authorizes the Secretary of Health and Human Services
(Secretary) to exclude from participation in any federal health care program (as defined in
section 1128B(f) of the Act), any individual convicted of a criminal offense relating to the
delivery of a health care item or service.

An exclusion under section 1128(a)(1) of the Act must be for a minimum period of five
years. Act § 1128(c)(3)(B).

Pursuant to 42 C.F.R. § 1001.2007, an individual or entity excluded under
section 1128(a)(1) of the Act may file a request for a hearing before an administrative law
judge.
IV. FINDINGS AND DISCUSSION

The findings of fact and conclusions of law (Findings) noted below, in bold face, are
followed by a discussion of each Finding.

A. Petitioner’s conviction of a criminal offense related to the delivery
of an item or service under the Medicaid program justifies her
exclusion by the I.G. from participation in the Medicare, Medicaid, and
all other federal health care programs.

On March 4, 2004, Patricia Allen an investigator with the Medicaid Fraud Control Unit
(MFCU), Office of the Attorney General, State of Washington, filed a report of an
investigation into the operations of Inland Empire Denture/Dental Clinic (IEDC) and A
New You Denture Clinic (ANYDC). I.G. Ex. 3. She determined that Petitioner provided
denturist procedures to Medicaid beneficiaries at IEDC although she was not licensed to
perform such procedures and subsequently submitted claims for those procedures to the
Washington Department of Social Health Services (DSHS). The DSHS is the agency in
the State of Washington that runs the Medicaid Program. Jd. at 3.

On March 8, 2004, a criminal information was filed against Petitioner in the Superior
Court of Washington, County of Spokane, for four counts of Theft in the First Degree,
two counts of Theft in the Second Degree, and three counts of Medicaid False
Statements. I.G. Ex. 2. She was also charged as an accomplice to the above mentioned
offenses. Id.

On August 24, 2005, a jury found Petitioner guilty of all three Medicaid False Statement
counts. I. G. Ex. 5. These counts alleged that during the period from approximately
August 1, 1999 to November 30, 2001, Petitioner knowingly made or caused to be made
false statements of material fact in applications for payment for services allegedly
provided to Medicaid beneficiaries, in violation of Washington’s Medicaid False
Statement law (WASH. REV. CODE § 74.09.230 (1979), a class C felony). I.G. Ex. 2, at
5-7.

The Superior Court of Washington, County of Spokane, entered a felony judgment
against Petitioner and sentenced her on October 10, 2005. I.G. Ex. 6. Among other
things, the court sentenced Petitioner to 90 days partial confinement and 12 months of
community custody. I.G. Ex. 6. at 7-8. The court also ordered Petitioner to pay a fine in
the amount of $3,000. Jd. at 5.
4

Petitioner does not dispute that she has been convicted of a criminal offense related to the
delivery of an item or service under the Medicaid program. The voluminous
documentation that she submitted (Exs. 24-27) has no bearing on the issue of whether the
I.G. had a basis to exclude her from participation in the Medicare, Medicaid, and all other
federal health care programs. Additionally, the vague arguments of violation of her
constitutional due process and equal protection rights, and the right to have access to
documents pursuant to the Freedom of Information Act are matters beyond the scope of
my jurisdiction.

Petitioner also appears to be challenging her conviction in the Washington State Superior
court. However, the exclusion regulations provide that when an exclusion is based on the
existence of an underlying conviction from a state or federal court, the conviction is not
reviewable, and the excluded individual may not collaterally attack the conviction in the
administrative proceedings before the administrative law judge. 42 C.F.R.

§ 1001.2007(d).

The threshold question to be decided is whether Petitioner was convicted of a criminal
offense (as defined in section 1128(i) of the Act) related to the delivery of an item or
service under the Medicaid program.

The Act provides that, for purposes of an exclusion under section1128(a)(1), an
individual is considered “convicted” of a criminal offense —

(1) when a judgment of conviction has been entered against the individual
or entity by a Federal, State, or local court, regardless of whether there is an
appeal pending or whether the judgment or conviction or other record
relating to criminal conduct has been expunged,

(2) when there has been a finding of guilt against the individual or entity by
a Federal, State, or local court;

(3) when a plea of guilty or nolo contendere by the individual or entity has
been accepted by a Federal, State, or local court; or

(4) when the individual or entity has entered into participation in a first
offender, deferred adjudication, or other arrangement or program where
judgment of conviction has been withheld.

Act § 1128(i).
5

In this case, Petitioner entered a plea of not guilty, and a jury returned a verdict of guilty as
to three felony counts of Medicaid False Statements. I.G. Ex. 6, at 1. She does not dispute
that she has been convicted of a criminal offense; rather, she fails to accept her conviction.
Thus, it is unequivocal that the I.G. has a basis to exclude her from participation in the
Medicare, Medicaid, and all other federal health care programs.

B. Petitioner’s exclusion for a period of five years is the mandatory minimum
period as a matter of law.

An exclusion under section 1128(a)(1) of the Act must be for a minimum mandatory
period of five years. Act § 1128(c)(3)(B). When the I.G. imposes an exclusion for the
mandatory five-year period, the reasonableness of the length of the exclusion is not an
issue. 42 C.F.R. § 1001.2007(a)(2).

Vv. CONCLUSION

Sections 1128(a)(1) and 1128(c)(3)(B) of the Act mandate that Petitioner be excluded
from the Medicare, Medicaid, and all other federal health care programs for a period of at
least five years, because of her conviction of a criminal offense related to the delivery of
an item or service under Medicaid, a State health care program.

/s/

Jose A. Anglada
Administrative Law Judge
